DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitations are “means for modifying the linear flow resistance of said channels” in claim 24. Which has been interpreted as obstacles such as an inserted porous structure per page 11 line 15-22 of the substitute specification or partitions per page 11, line 2329 of the substitute specification both of which are identified as element 28 which is defined 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18-21, 24-26, and 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courtial et al (US Patent Application Publication US 2018/0274865 A1) in view of Hecht et al. (US Patent Application Publication US 2010/0181053 A1).
Regarding claim 18, Courtial discloses (figure 1-14) a heat exchanger of the plate and fin type, comprising: a plurality of plates (heat transfer plates 31-33 each comprising a base plate 40 as seen in figure 4 and 5) arranged in a mutually parallel manner so as to define at least one set of passages for a first fluid ( first fluid F1 where the plates from a flow channel for a first fluid path 21 for the first fluid  per paragraph 0041) configured to exchange heat with at least a second fluid to flow through (fluid F2 where heat is exchanged between F1 and F2 per paragraph 0042), the passages extending in a longitudinal direction and a lateral direction perpendicular to said longitudinal direction ( the passage for first fluid F1 extend in a longitudinal 
each passage being divided, in the longitudinal direction, into at least one distribution zone ( at fluid distribution plate 50) and one heat-exchange zone (in heat transfer section 43 as seen in figure 4-8) , 
 the at least one distribution zone of a passage comprising a distribution element, said distribution element ( distribution plate 50)  comprising a plurality of dividing walls arranged so as to divide said distribution zone into a plurality of channels  for the first fluid to flow through (walls between adjacent channels 56 as seen in figure 4 and 13 with the individual channels 56 for leading the first fluid F1 to the heat transfer section 43 per paragraph 0047), said channels defining flow paths of different lengths and having variable passage sections for fluid along said flow paths (channels 561 have different flow resistance than channels 562 per paragraph 0055 with the changes in flow resistance differ by including different cross sectional areas and/or restraints in the channels per paragraph 0058), wherein in that the dividing walls of the distribution element are secured together via a support (the base of plate 50 connecting the channels 56 together), said support being attached to an adjacent plate (the fluid distribution plate 50 is attached to  the spacer 80 and in turn attached to the base plate 40 per paragraph 0034).
However Courtial does not explicitly disclose that the heat exchange is a brazed heat exchanger with the support brazed to the plate as Courtial only explicitly discloses welding the support at plate 50 to the base plate 40 (per paragraph 0034). While Courtial disclose that attachment structures other than welding may be used to attach the parts per paragraph 0023, Courtial is silent as to any specific alternatives.
Hecht teaches a heat exchanger with plates (partition plates 16) and distributor structures (distributor structures 20) that were brazed together (the partition plates are brazed with the distributor profiles 20 to form the heat exchange portion 12 per paragraph 0029).

	Regarding claim 19, Courtial as modified discloses the claim limitations of claim 18 above and Courtial further discloses the dividing wall projects from the support into the passage (walls between adjacent channels 56 as seen in figure 4 and 13 project into the passage for first fluid F1 as the first fluid flows though the channels 56 as seen in figure 4 and 13).
	Regarding claim 20, Courtial as modified discloses the claim limitations of claim 19 above and Courtial further discloses the support (the base of plate 50 ) comprises a flat bottom, the dividing walls projecting perpendicularly to the bottom (as seen in figure 4 and 13).
Regarding claim 21, Courtial as modified discloses the claim limitations of claim 18 above and Courtial further discloses a first end forming an inlet or an outlet for the first fluid (the end at fluid passage edge 53) and a second end fluidically connected to the heat-exchange zone  ( base edge 51 adjacent to the heat transfer section 43) when the distribution element is arranged in a distribution zone (where the first fluid F1 flows from the fluid passage edge 53 to the base edge 51 to enter the heat transfer section 43 over the distribution plate 50 per paragraph 0046) , each dividing wall being formed from a single part and extending continuously from the first end to the second end (a seen in figure 4 and 13).
Regarding claim 24, Courtial as modified discloses the claim limitations of claim 18 above and Courtial further discloses one or more channels (56) comprise means for modifying the linear flow resistance of said channels (channels 562 may vary flow resistance by including  the changes in flow resistance differ by including different cross sectional areas and/or restraints in the form of an obstacle in the channels per paragraph 0058 where the restraints in the form of an obstacle are a knob or a pillar  or a protuberance in the plate arranged in the fluid distribution channel per paragraphs 0062 and 0064).
Regarding claim 25, Courtial as modified discloses the claim limitations of claim 24 above and Courtial further discloses said means comprise a shape of the interior profiles of said channels ( the cross sections of fluid distribution channels 561 at edge 51 are different that the cross-sections of fluid distribution channels 562 at edge 51 as seen in figure 13 where the channels are shown with different widths,  where the channels 561 have different flow resistance than channels 562 per paragraph 0055 with the changes in flow resistance differing by including different cross sectional areas and/or restraints in the channels per paragraph 0058) .
Regarding claim 26, Courtial as modified discloses the claim limitations of claim 24 above and Courtial further discloses said means comprise partitions arranged within said channels (channels 562 may vary flow resistance by including restraints in the form of an obstacle in the channels per paragraph 0058 where the restraints are in the form of an obstacle are a knob or a pillar or a protuberance in the plate arranged in the fluid distribution channel per paragraphs 0062 and 0064).
Regarding claim 28, Courtial as modified discloses the claim limitations of claim 18above and Courtial further discloses the dividing walls have rectilinear profiles in longitudinal section (as seen in figure 4 and 13 the walls of channels 56 are linear at the portions directly connected to base edge 51 as seen in figure 13).
Regarding claim 29, Courtial as modified discloses the claim limitations of claim 18 above and Courtial further discloses the dividing walls have predetermined curvilinear profiles in longitudinal section (as seen in figure 4 and 13 the walls of channels 56 are curved).
Regarding claim 30, Courtial as modified discloses the claim limitations of claim 29 above and Courtial further discloses said predetermined curvilinear profiles comprise at least one inflection point (as seen in figure 4 and 13 the walls of channels 56 are curved and have inflection points  where the curves of channels  changes from curving in one direction to another).
Regarding claim 31, Courtial as modified discloses the claim limitations of claim 18 above and however Courtial discloses  the distribution element (50) extends along a length in a longitudinal direction and across a width in a lateral direction (  a length from  53 to 51 in the direction of height h1 as seen in figure 13  and a width in the lateral direction along base edge 51 along the width at L1 in figure 13), the ratio between a length and the width (depending on how the length is measured figure 13 of Courtial could disclose a general dimensions that falls within range of less than n 20% or a length to width ratio of less than one to five which Courtial could disclose if the length is measured over the shortest length from edge 53 to edge 51 as figure 13 appear to show a length to width that would fall within the disclosed range, however the figures of Courtial are not disclosed as to scale so it is unclear if a length to width of a specific ratio would fall within the claimed range). As such Courtial does not explicitly disclose that the ratio between a length and the width is less than 20%.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device Courtial to have  a ratio between the length and width of  a distribution element to be less than 20% since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” See MPEP 2144.04 IV A. In the instant case, the device of Courtial would not operate differently with the claimed ratio and since figure 13 of Courtial appears to show dimensions that could fall within the claimed ratio the device would function appropriately having the claimed ratio. Further, applicant places no criticality on the range claimed, indicating simply the distribution element “preferably” has the claimed ratio per page 12, line 15-21 of the substitute specification.
Regarding claim 32, Courtial as modified discloses the claim limitations of claim 18 above and Courtial further discloses wherein the distribution element  (50) extends along a length (a length from  53 to 51 in the direction of height h1 as seen in figure 13).
However Courtial does not explicitly disclose the distribution element extends along a length less than 500 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device Courtial to have a length of  a distribution element to be less than 500mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” See MPEP 2144.04 IV A. In the instant case, the device of Courtial would not operate differently with the claimed length and since the length could vary with the overall relative size of the heat exchanger. Further, applicant places no criticality on the range claimed, indicating simply the distribution element “preferably” is less than 500mm per page 12, line 15-21 of the substitute specification.
Regarding claim 33, Courtial as modified discloses the claim limitations of claim 18 above and Courtial further discloses the distribution element (50) has a height, measured in a vertical direction orthogonal to the plates (a seen in figure 4-8 where the plate 50 is disposed above the base plate 40 and would have a height that the plate 50 extends above plate 40).
However Courtial does not explicitly discloses the distribution element has a height, measured in a vertical direction orthogonal to the plates, of at least 2 mm as Courtial is silent as to the height.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device Courtial to have a height of a distribution element to be at least 2mm since it has been held that “where the only difference between the .

Claims 27 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courtial et al (US Patent Application Publication US 2018/0274865 A1) in view of Hecht et al. (US Patent Application Publication US 2010/0181053 A1) and Herring et al. (US Patent Application Publication US 2017/0198988 A1).
Regarding claim 27, Courtial as modified discloses the claim limitations of claim 24 above However Courtial does not disclose  said means comprise porous structures arranged within said channels.
	Herring teaches  (Figure 1-5) a heat exchanger with a distribution element (at vanes 102), said distribution element comprising a plurality of dividing walls arranged so as to divide said distribution zone into a plurality of channels   for  a first fluid to flow through (channels between vanes 102 as seen in figure 1), or more channels (between vanes 102) comprise means comprising porous structures arranged within said channels for modifying the linear flow resistance of said channels (individual vanes 102 may be porous, per Paragraph 0019 where the vanes are a mixture of porous and non porous, to minimize fluid pressure drop between the inlet and the outlet of a distribution manifold per paragraph 0006).

Regarding claim 34, Courtial as modified discloses the claim limitations of claim 18 above However Courtial does not disclose the distribution element is a monolithic element manufactured by an additive manufacturing method or by casting.
Herring teaches (Figure 1-5) a heat exchanger with a distributor structure (at vanes 102) for a fluid channel, where the heat exchanger distributor is made by additive manufacturing (vanes are formed by additive manufacturing per paragraph 0010 and 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distribution element of Courtial to have been additively manufactured as taught by Herring. Doing so would provide a known construction method/structure for forming a distributor structure for a heat exchanger as taught by Herring (per paragraph 0010).
Response to Arguments
Applicant's arguments filed 12/8/2021 have been fully considered but they are not persuasive. Regarding the argument the Courtial in view of Hecht does not disclose the support is brazed to the plate, as Courtial discloses that the distributor plate 50 is attached to the spacer 80 which is in turn attached to the base plate 40. The examiner respectfully disagrees and notes that the claims never require the distributor/support be directly attached to the adjacent plate but simply require that the “support being brazed to an adjacent plate” per claim 18. This being brazed to an adjacent plate could encompass being indirectly brazed though a structure such as the spacer 80; where the spacer 80 the distribution plate/support 50 and the plate 50 are attached together per paragraph 0034 of Courtial and where the attachment can be done with .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763